DETAILED ACTION

This office action is a response to the application filed on 7/10/2020, which is a continuation of PCT/CN2019/071498 filed on 1/11/2019. Acknowledgment is made of applicant's claim for foreign priority based on an application CN201810032158.5 filed in China on 1/12/2018. Claims 1-20 are pending and ready for examination.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Drawings

Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. Figure 1 is an architectural diagram of a communication system as described in the background section. See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections

Claim 11 is objected to because of the following informalities:  Claim 11 line 1 should read: “A first device in a relay system, comprising a [[a]] non-transitory…”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2010/0322144; provided in Applicant’s IDS dated 3/9/2021, hereinafter Lee) in view of Bucknell et al. (US 2012/0236782; provided in Applicant’s IDS dated 3/9/2021, hereinafter Bucknell).

Regarding claim 1, Lee discloses a method for sending a data volume report, applied to a relay system [Lee Figure 1 discloses a mobile communication system including a relay. Figure 4 discloses an operation flow], and comprising: transmitting, by a first device, a first data volume report to a first access device when a condition for reporting a data volume is satisfied [Lee Figure 4 (S407); a relay (a first device) transmits a BSR (buffer status report or a data volume report) to a base station (Lee paragraph 0071)], 
Wherein the first data volume report indicates a first uplink data volume transmitted from the first device and a second uplink data volume transmitted from a second device and received by the first device [The relay receives a BSR from the terminal (Lee Figure 4, S404 (Lee paragraph 0068). The Relay checks the BSR of the terminal (S405), and transmits a BSR to the base station (S407). The BSR transmitted to the base station is a combined BSR (Lee paragraph 0070). When BSR of the terminal is received, the relay may generate a BSR indicating a buffer status of the relay (i.e. a first uplink data volume transmitted from the first device) and BSR of the terminal (i.e. a second uplink data volume transmitted from a second device) and transmits the uplink BSR to the base station (Lee paragraph 0073)].
Lee does not expressly disclose the features of a condition for reporting a data volume is satisfied; and the condition comprises any one or more of: (1) a sub-condition that at least one of the first uplink data volume or the second is greater than or equal to a predetermined threshold; (2) a time period that the sub-condition is satisfied is greater than or equal to a predetermined time threshold; (3) an instruction instructing the first device to report at least one of the first uplink data volume or a data volume transmitted from the second device; (4) at least one of a plurality of connections between the first device and the first access device is disconnected; or (5) a connection between the first device and a second access device is disconnected.
However, in the same or similar field of invention, Bucknell Figure 6 discloses a communication system which includes UEs, a relay node, a DeNB (donor node) and a serving gateway. (Bucknell Figure 6, paragraph 0110). The relay node receives BSR from a UE and compares the data volume with a threshold. Once the threshold is passed, the relay node sends a buffer status report to the donor node (see Bucknell paragraph 0116). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to have the features of a condition for reporting a data volume is satisfied; and the condition comprises any one or more of: (1) a sub-condition that at least one of the first uplink data volume or the second is greater than or equal to a predetermined threshold (see Bucknell Figure 6, paragraphs 0110, 0116); (2) a time period that the sub-condition is satisfied is greater than or equal to a predetermined time threshold; (3) an instruction instructing the first device to report at least one of the first uplink data volume or a data volume transmitted from the second device; (4) at least one of a plurality of connections between the first device and the first access device is disconnected; or (5) a connection between the first device and a second access device is disconnected; as taught by Bucknell. The suggestion/motivation would have been to reduce signaling overheads and improve efficiency (Bucknell paragraphs 0033 and 0049). 

Regarding claim 4, Lee and Bucknell disclose the method according to claim 1. Lee and Bucknell further disclose wherein the first data volume report comprises an uplink data volume corresponding to each of a plurality of quality of service flows [The relay node has a buffer for data streams with corresponding QoS labels (Bucknell paragraph 0111). The relay node sends the buffer status report to the donor node based on the threshold (Bucknell paragraph 0116)]. In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 11, Lee discloses a first device in a relay system, comprising a non-transitory computer-readable storage medium storing instructions; and at least one processor; wherein the instructions are executable by the at least one processor to cause the first device to perform the method of: transmitting, a first data volume report to a first access device when a condition for reporting a data volume is satisfied [Lee Figure 1 discloses a mobile communication system including a relay. Figure 4 discloses an operation flow. A processor and storage medium are implicit in communication nodes such as a relay node and a base station. Lee Figure 4 (S407); a relay (a first device) transmits a BSR (buffer status report or a data volume report) to a base station (Lee paragraph 0071)], 
Wherein the first data volume report indicates a first uplink data volume transmitted from the first device and a second uplink data volume transmitted from a second device and received by the first device [The relay receives a BSR from the terminal (Lee Figure 4, S404 (Lee paragraph 0068). The Relay checks the BSR of the terminal (S405), and transmits a BSR to the base station (S407). The BSR transmitted to the base station is a combined BSR (Lee paragraph 0070). When BSR of the terminal is received, the relay may generate a BSR indicating a buffer status of the relay (i.e. a first uplink data volume transmitted from the first device) and BSR of the terminal (i.e. a second uplink data volume transmitted from a second device) and transmits the uplink BSR to the base station (Lee paragraph 0073)]. 
Lee does not expressly disclose the features of a condition for reporting a data volume is satisfied; and the condition comprises any one or more of: (1) a sub-condition that at least one of the first uplink data volume or the second is greater than or equal to a predetermined threshold; (2) a time period that the sub-condition is satisfied is greater than or equal to a predetermined time threshold; (3) an instruction instructing the first device to report at least one of the first uplink data volume or a data volume transmitted from the second device; (4) at least one of a plurality of connections between the first device and the first access device is disconnected; or (5) a connection between the first device and a second access device is disconnected.
However, in the same or similar field of invention, Bucknell Figure 6 discloses a communication system which includes UEs, a relay node, a DeNB (donor node) and a serving gateway. (Bucknell Figure 6, paragraph 0110). The relay node receives BSR from a UE and compares the data volume with a threshold. Once the threshold is passed, the relay node sends a buffer status report to the donor node (see Bucknell paragraph 0116). Bucknell further discloses that the features may be implemented in hardware or software running on one or more processors; and the invention provides a computer program product and a computer readable medium having stored thereon a program for carrying out any of the methods described (Bucknell paragraphs 0139-0140).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to have the features of a condition for reporting a data volume is satisfied; and the condition comprises any one or more of: (1) a sub-condition that at least one of the first uplink data volume or the second is greater than or equal to a predetermined threshold (see Bucknell Figure 6, paragraphs 0110, 0116); (2) a time period that the sub-condition is satisfied is greater than or equal to a predetermined time threshold; (3) an instruction instructing the first device to report at least one of the first uplink data volume or a data volume transmitted from the second device; (4) at least one of a plurality of connections between the first device and the first access device is disconnected; or (5) a connection between the first device and a second access device is disconnected; as taught by Bucknell. The suggestion/motivation would have been to reduce signaling overheads and improve efficiency (Bucknell paragraphs 0033 and 0049).

Regarding claim 14, Lee and Bucknell disclose the first device according to claim 11. Lee and Bucknell further disclose wherein the first data volume report comprises an uplink data volume corresponding to each of a plurality of quality of service flow [The relay node has a buffer for data streams with corresponding QoS labels (Bucknell paragraph 0111). The relay node sends the buffer status report to the donor node based on the threshold (Bucknell paragraph 0116)]. In addition, the same motivation is used as the rejection of claim 11. 

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Bucknell, and further in view of Li (US 2015/0230082).

Regarding claim 2, Lee and Bucknell disclose the method according to claim 1. Lee and Bucknell do not expressly disclose the features of before the first data volume report is transmitted, transmitting, by the first device, a first request message to a third device, wherein the first request message to instructs the third device to report at least one of a third uplink data volume transmitted from the third device or a fourth uplink data volume transmitted from a fourth device determined by the third device; receiving, by the first device, a second data volume report from the third device, wherein the second data volume report comprises at least one of the third uplink data volume of or the fourth uplink data volume; and
determining, by the first device, the first data volume report based on at least one of the second data volume report or the first uplink data volume.
	However, in the same or similar field of invention Li Figures 3 and 4 discloses a method for sending and receiving BSR where a macro base station sends an indication to the UE (i.e. a first request message to a third device) that is used to request the UE to send a buffer report (instructs the third device to report uplink data volume) (Li paragraphs 0128 and 0130). The macro base station receives a BSR that is sent by the UE (Li paragraph 0129). As shown in the example of Figure 4, the macro base station or small base station receives the BSR sent by the UE that is corresponding to the data buffer size of logical channel group, and includes a base station index where the BSR needs to be forwarded (the first device determines the BSR based on the data received from the UE) (Li paragraph 0140). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee and Bucknell to have the features of before the first data volume report is transmitted, transmitting, by the first device, a first request message to a third device, wherein the first request message to instructs the third device to report at least one of a third uplink data volume transmitted from the third device or a fourth uplink data volume transmitted from a fourth device determined by the third device; receiving, by the first device, a second data volume report from the third device, wherein the second data volume report comprises at least one of the third uplink data volume of or the fourth uplink data volume; and determining, by the first device, the first data volume report based on at least one of the second data volume report or the first uplink data volume; as taught by Li. The suggestion/motivation would have been to provide a method for sending/receiving a buffer status report such that a base station can accurately learn buffer status reports reported by a UE (Li paragraph 0006). 

Regarding claim 12, Lee and Bucknell disclose the first device according claim 11. Lee and Bucknell do not expressly disclose the features of before the first data volume report is transmitted, transmitting a first request message to a third device, wherein the first request message instructs the third device to report at least one of a third uplink data volume transmitted from the third device or a fourth uplink data volume transmitted from a fourth device determined by the third device; receiving a second data volume report from the third device, wherein the second data volume report comprises at least one of the third uplink data volume or the fourth the uplink data volume; and determining the first data volume report based on at least one of the second data volume report or the first uplink data volume.
However, in the same or similar field of invention Li Figures 3 and 4 discloses a method for sending and receiving BSR where a macro base station sends an indication to the UE (i.e. a first request message to a third device) that is used to request the UE to send a buffer report (instructs the third device to report uplink data volume) (Li paragraphs 0128 and 0130). The macro base station receives a BSR that is sent by the UE (Li paragraph 0129). As shown in the example of Figure 4, the macro base station or small base station receives the BSR sent by the UE that is corresponding to the data buffer size of logical channel group, and includes a base station index where the BSR needs to be forwarded (the first device determines the BSR based on the data received from the UE) (Li paragraph 0140). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee and Bucknell to have the features of before the first data volume report is transmitted, transmitting a first request message to a third device, wherein the first request message instructs the third device to report at least one of a third uplink data volume transmitted from the third device or a fourth uplink data volume transmitted from a fourth device determined by the third device; receiving a second data volume report from the third device, wherein the second data volume report comprises at least one of the third uplink data volume or the fourth the uplink data volume; and determining the first data volume report based on at least one of the second data volume report or the first uplink data volume; as taught by Li. The suggestion/motivation would have been to provide a method for sending/receiving a buffer status report such that a base station can accurately learn buffer status reports reported by a UE (Li paragraph 0006).

Claims 3, 5, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Bucknell, and further in view of Wang et al. (US 2020/0015145, hereinafter Wang).

Regarding claim 3, Lee and Bucknell disclose the method according to claim 1. Lee and Bucknell do not expressly disclose regarding receiving, by the first device, a second data volume report from a third device, wherein the second data volume report instructs the first device to report at least one of the first uplink data volume or the data volume transmitted from the second device; and determining, by the first device, the first data volume report based on at least one of the second data volume report or the first uplink data volume.
However, in the same or similar field of invention, Wang discloses that the relay node (RN) may receive BSRs from a plurality of UEs (Wang Figure 3); indicating receiving a second data volume report from a third device). The UE BSRs indicate uplink buffer status and the RN may forward them to the DeNB (Wang paragraph 0112), or the RN may combine the information (Wang paragraphs 0114); indicating determining data volume report based on one of the second data volume report.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee and Bucknell to have the features of receiving, by the first device, a second data volume report from a third device, wherein the second data volume report instructs the first device to report at least one of the first uplink data volume or the data volume transmitted from the second device; and determining, by the first device, the first data volume report based on at least one of the second data volume report or the first uplink data volume; as taught by Wang. The suggestion/motivation would have been to prioritize transmission in order to meet UE performance and throughput requirements (Wang paragraph 0004); and improve coverage and cell throughput (Wang paragraph 0054).

Regarding claim 5, Lee and Bucknell disclose the method according to claim 4. Lee and Bucknell further disclose that the relay node has a buffer for data streams with corresponding QoS labels (Bucknell paragraph 0111); and the UE buffer may be identified based on DRB ID or logical channel ID (Bucknell paragraph 0042). 
Lee and Bucknell do not expressly disclose the feature of the plurality of quality of service flows based on a mapping relationship between the plurality of quality of service flows and a plurality of data radio bearers (DRBs), and a mapping relationship between the plurality of DRBs and a plurality of logic channels or a plurality of logical channel groups.
However, in the same or similar field of invention, Wang discloses that the relay node (RN) BSR may include individual DRBs and/or buffer status of one or more reporting UE groups (Wang paragraph 0099). RN DRBs may be organized per-QoS and BSR may include active UE RBs with the QoS mapped to RN DRB (Wang paragraph 0100). Furthermore, a UE DRB is associated with a logical channel together with an identity of the channel (Wang paragraph 0065).
As Bucknell already discloses regarding he UE buffer may be identified based on DRB ID or logical channel ID (Bucknell paragraph 0042); it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee and Bucknell to have the features of the plurality of quality of service flows based on a mapping relationship between the plurality of quality of service flows and a plurality of data radio bearers (DRBs), and a mapping relationship between the plurality of DRBs and a plurality of logic channels or a plurality of logical channel groups; as taught by Wang. The suggestion/motivation would have been to prioritize transmission in order to meet UE performance and throughput requirements (Wang paragraph 0004); and improve coverage and cell throughput (Wang paragraph 0054). 

Regarding claim 13, Lee and Bucknell disclose the first device according claim 11. Lee and Bucknell do not expressly disclose regarding receiving a second data volume report from a third device, wherein the second data volume report instructs the first device to report at least one of the first uplink data volume or the data volume transmitted from the second device; and determining the first data volume report based on at least one of the second data volume report or the first uplink data volume.
However, in the same or similar field of invention, Wang discloses that the relay node (RN) may receive BSRs from a plurality of UEs (Wang Figure 3); indicating receiving a second data volume report from a third device). The UE BSRs indicate uplink buffer status and the RN may forward them to the DeNB (Wang paragraph 0112), or the RN may combine the information (Wang paragraphs 0114); indicating determining data volume report based on one of the second data volume report.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee and Bucknell to have the features of receiving a second data volume report from a third device, wherein the second data volume report instructs the first device to report at least one of the first uplink data volume or the data volume transmitted from the second device; and determining the first data volume report based on at least one of the second data volume report or the first uplink data volume; as taught by Wang. The suggestion/motivation would have been to prioritize transmission in order to meet UE performance and throughput requirements (Wang paragraph 0004); and improve coverage and cell throughput (Wang paragraph 0054).

Regarding claim 15,  Lee and Bucknell disclose the first device according claim 14. Lee and Bucknell further disclose that the relay node has a buffer for data streams with corresponding QoS labels (Bucknell paragraph 0111); and the UE buffer may be identified based on DRB ID or logical channel ID (Bucknell paragraph 0042). 
Lee and Bucknell do not expressly disclose the feature of the plurality of quality of service flows based on a mapping relationship between the plurality of quality of service flows and a plurality of data radio bearers (DRBs), and a mapping relationship between the plurality of DRBs and a plurality of logic channels or a plurality of logical channel groups.
However, in the same or similar field of invention, Wang discloses that the relay node (RN) BSR may include individual DRBs and/or buffer status of one or more reporting UE groups (Wang paragraph 0099). RN DRBs may be organized per-QoS and BSR may include active UE RBs with the QoS mapped to RN DRB (Wang paragraph 0100). Furthermore, a UE DRB is associated with a logical channel together with an identity of the channel (Wang paragraph 0065).
As Bucknell already discloses regarding he UE buffer may be identified based on DRB ID or logical channel ID (Bucknell paragraph 0042); it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee and Bucknell to have the features of the plurality of quality of service flows based on a mapping relationship between the plurality of quality of service flows and a plurality of data radio bearers (DRBs), and a mapping relationship between the plurality of DRBs and a plurality of logic channels or a plurality of logical channel groups; as taught by Wang. The suggestion/motivation would have been to prioritize transmission in order to meet UE performance and throughput requirements (Wang paragraph 0004); and improve coverage and cell throughput (Wang paragraph 0054).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Bucknell, and further in view of Chen et al. (US 2017/0094656, hereinafter Chen).

Regarding claim 7, Lee and Bucknell disclose the method according to claim 1. Lee and Bucknell do not expressly disclose wherein the first data volume report has highest sending priority compared to other data volume reports. 
However, in the same or similar field of invention, Chen discloses that the relay device may send buffer status through BSR, and may select BSR based on priority such that highest priority of data available for transmission is selected (Chen paragraph 0277). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee and Bucknell to have the feature of wherein the first data volume report has highest sending priority compared to other data volume reports; as taught by Chen. The suggestion/motivation would have been to provide a solution for mismatch between sidelink BSR and available sidelink transmission (Chen paragraph 0005). 

Regarding claim 17, Lee and Bucknell disclose the first device according claim 11. Lee and Bucknell do not expressly disclose wherein the first data volume report has highest sending priority compared to other data volume reports.
However, in the same or similar field of invention, Chen discloses that the relay device may send buffer status through BSR, and may select BSR based on priority such that highest priority of data available for transmission is selected (Chen paragraph 0277). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee and Bucknell to have the feature of wherein the first data volume report has highest sending priority compared to other data volume reports; as taught by Chen. The suggestion/motivation would have been to provide a solution for mismatch between sidelink BSR and available sidelink transmission (Chen paragraph 0005). 

Claims 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Bucknell, and further in view of Chen (US 2016/0286429, hereinafter Chen_6429).

Regarding claim 8, Lee and Bucknell disclose the method according to claim 1. Lee and Bucknell do not expressly disclose the feature of receiving, by the first device and from the first access device, a message for determining a proportion of a data volume sent to the first access device in a data volume to be reported by the first device. 
However, in the same or similar field of invention, Chen_6429 discloses that an allocation rule for buffer data of a radio bearer which are to be allocated among eNBs is received from an eNB (Chen_6429 paragraph 0066). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee and Bucknell to have the feature of receiving, by the first device and from the first access device, a message for determining a proportion of a data volume sent to the first access device in a data volume to be reported by the first device; as taught by Chen_6429. The suggestion/motivation would have been to simplify the scheduling of eNBs in the network (Chen_6429 paragraphs 0034-0035). 

Regarding claim 9, Lee and Bucknell disclose the method according to claim 1. Lee and Bucknell do not expressly disclose the features of receiving, by the first device, a proportional relationship sent by the first access device, wherein the proportional relationship indicates a proportion of a data volume sent by the first device to the first access device in a data volume to be reported by the first device, and a proportion of a data volume sent by the first device to the second access device in the data volume to be reported by the first device.
However, in the same or similar field of invention, Chen_6429 discloses that an allocation rule for buffer data of a radio bearer which are to be allocated among eNBs is received from an eNB (Chen_6429 paragraph 0066). The allocation rule is determined according to a load of eNB where multiple eNBs may be involved in the allocation proportion (Chen_6429 paragraph 0067). The information about the allocation proportion includes relationship of specific bearers among eNBs and relationship of specific bearers belonging to LCG among the eNBs (Chen_6429 paragraph 0068). The BSR is sent according to the allocation rule (Chen_6429 paragraphs 0070). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee and Bucknell to have the features of receiving, by the first device, a proportional relationship sent by the first access device, wherein the proportional relationship indicates a proportion of a data volume sent by the first device to the first access device in a data volume to be reported by the first device, and a proportion of a data volume sent by the first device to the second access device in the data volume to be reported by the first device; as taught by Chen_6429. The suggestion/motivation would have been to simplify the scheduling of eNBs in the network (Chen_6429 paragraphs 0034-0035).

Regarding claim 10, Lee and Bucknell disclose the method according to claim 1. Lee and Bucknell do not expressly disclose the features of receiving, by the first device and from the first access device, a message for determining a proportion of a data volume sent on each of the plurality of connections in the data volume to be reported by the first device.
However, in the same or similar field of invention, Chen_6429 discloses that an allocation rule for buffer data of a radio bearer which are to be allocated among eNBs is received from an eNB (Chen_6429 paragraph 0066). The allocation rule is determined according to a load of eNB where multiple eNBs may be involved in the allocation proportion (Chen_6429 paragraph 0067). The information about the allocation proportion includes relationship of specific bearers among eNBs and relationship of specific bearers belonging to LCG among the eNBs (Chen_6429 paragraph 0068); and the allocation information is an allocation proportion for sizes of buffer data among the eNBs (Chen_6429 paragraph 0069). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee and Bucknell to have the features of receiving, by the first device and from the first access device, a message for determining a proportion of a data volume sent on each of the plurality of connections in the data volume to be reported by the first device; as taught by Chen_6429. The suggestion/motivation would have been to simplify the scheduling of eNBs in the network (Chen_6429 paragraphs 0034-0035).

Regarding claim 18, Lee and Bucknell disclose the first device according claim 11. Lee and Bucknell do not expressly disclose the feature of receiving, from the first access device, a message for determining a proportion of a data volume sent to the first access device in a data volume to be reported by the first device.
However, in the same or similar field of invention, Chen_6429 discloses that an allocation rule for buffer data of a radio bearer which are to be allocated among eNBs is received from an eNB (Chen_6429 paragraph 0066). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee and Bucknell to have the feature of receiving, from the first access device, a message for determining a proportion of a data volume sent to the first access device in a data volume to be reported by the first device; as taught by Chen_6429. The suggestion/motivation would have been to simplify the scheduling of eNBs in the network (Chen_6429 paragraphs 0034-0035).

Regarding claim 19, Lee and Bucknell disclose the first device according claim 11. Lee and Bucknell do not expressly disclose the features of receiving a proportional relationship sent by the first access device, wherein the proportional relationship indicates a proportion of a data volume sent by the first device to the first access device in a data volume to be reported by the first device, and a proportion of a data volume sent by the first device to the second access device in the data volume to be reported by the first device.
However, in the same or similar field of invention, Chen_6429 discloses that an allocation rule for buffer data of a radio bearer which are to be allocated among eNBs is received from an eNB (Chen_6429 paragraph 0066). The allocation rule is determined according to a load of eNB where multiple eNBs may be involved in the allocation proportion (Chen_6429 paragraph 0067). The information about the allocation proportion includes relationship of specific bearers among eNBs and relationship of specific bearers belonging to LCG among the eNBs (Chen_6429 paragraph 0068). The BSR is sent according to the allocation rule (Chen_6429 paragraphs 0070). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee and Bucknell to have the features of receiving a proportional relationship sent by the first access device, wherein the proportional relationship indicates a proportion of a data volume sent by the first device to the first access device in a data volume to be reported by the first device, and a proportion of a data volume sent by the first device to the second access device in the data volume to be reported by the first device; as taught by Chen_6429. The suggestion/motivation would have been to simplify the scheduling of eNBs in the network (Chen_6429 paragraphs 0034-0035).

Regarding claim 20, Lee and Bucknell disclose the first device according claim 11. Lee and Bucknell do not expressly disclose the features of receiving, from the first access device, a message for determining a proportion of a data volume sent on each of the plurality of connections in the data volume to be reported by the first device.
However, in the same or similar field of invention, Chen_6429 discloses that an allocation rule for buffer data of a radio bearer which are to be allocated among eNBs is received from an eNB (Chen_6429 paragraph 0066). The allocation rule is determined according to a load of eNB where multiple eNBs may be involved in the allocation proportion (Chen_6429 paragraph 0067). The information about the allocation proportion includes relationship of specific bearers among eNBs and relationship of specific bearers belonging to LCG among the eNBs (Chen_6429 paragraph 0068); and the allocation information is an allocation proportion for sizes of buffer data among the eNBs (Chen_6429 paragraph 0069). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee and Bucknell to have the features of receiving, from the first access device, a message for determining a proportion of a data volume sent on each of the plurality of connections in the data volume to be reported by the first device; as taught by Chen_6429. The suggestion/motivation would have been to simplify the scheduling of eNBs in the network (Chen_6429 paragraphs 0034-0035).


Allowable Subject Matter

Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6 and 16 would be allowable because the closest prior art, either alone or in combination, fails to anticipate or render obvious the features of wherein the first device has a mapping relationship between a plurality of logical channel groups allocated by a relay device located at a next-hop of the first device to a terminal device and a plurality of logical channel groups allocated by the first device to the relay device; in combination with all other limitations in the base claim and any intervening claims. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAUMIT SHAH/Primary Examiner, Art Unit 2414